DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1, 3, 4, 6 and 7 were rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US2009/0275831) in view of Brokman et al. (US2017/0103540), Claim 2 was rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US2009/0275831) in view of Brokman et al. (US2017/0103540) further in view of Matsunaga et al. (US2019/0343489), and Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US2009/0275831) in view of Brokman et al. (US2017/0103540) further in view of Kim et al. (US2004/0006273).  Claims 1, 6 and 7 are independent.
	Applicant has amended claim 1 to include the limitation “wherein the first medical image data is three-dimensional image data, the first ultrasound image data is three-dimensional image data constructed from a plurality of two-dimensional ultrasound image data obtained at the first phase, the plurality of two-dimensional ultrasound image data being obtained by manipulating an ultrasound probe in a slice direction which is a direction perpendicular to a two-dimensional plane made of an axial direction and a lateral direction, and the second ultrasound image data is three-dimensional ultrasound image data constructed from a plurality of two-dimensional ultrasound image data obtained at the second phase”.  Independent claims 6 and 7 are amended in a corresponding fashion.  
Applicant’s arguments, filed 16 August 2021, with respect to claims 1-7 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-7 has been withdrawn. 
Allowable Subject Matter
3.	Claims 1-4 and 6-9 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667